                                                                                                          FILED
                                                                                                 2019 Nov-21 PM 03:20
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


 BENTON & CENTENO, LLP,                            }
                                                   }
         Plaintiff,                                }
                                                   }
 v.                                                }    Case No.: 2:19-CV-01317-RDP
                                                   }
 THOMAS M. CLARKE, et al.,                         }
                                                   }
         Defendants.                               }


                                  MEMORANDUM OPINION
       This matter is before the court on the Motion for Default Judgment, filed by Plaintiff

Benton & Centeno, LLP, (“Plaintiff”) on November 8, 2019, against Defendants Thomas M.

Clarke and Ana M. Clarke (collectively “Defendants”). (Doc. # 11). On October 31, 2019, the

Clerk recorded an Entry of Default against Defendants. (Doc. # 210). Plaintiff now seeks a Rule

55(b) default judgment for the monetary relief sought in the Complaint (Doc. # 1), an award

totaling $105,627.36. (Doc. # 11). For the reasons discussed below, the Motion (Doc. # 11) is due

to be granted.

  I.   Background

       A defaulting defendant “admits the plaintiff’s well-pleaded allegations of fact” for

purposes of liability. Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987) (quoting

Nishimatsu Constr. Co., Ltd., v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975) (internal

quotation marks omitted)). Plaintiff has alleged the following facts in its complaint, and these facts

are deemed admitted based upon Defendants’ default in this case. Benton & Centeno, LLP is a law

firm based in Birmingham, Alabama. (Doc. # 1 at 1). Defendants Thomas M. Clarke and Ana M.

Clarke are a married couple who live in Roanoke, Virginia. (Id.). On November 16, 2018,

                                                  1
Defendants retained Plaintiff to perform legal services on their behalf with respect to the Mission

Coal bankruptcy case, then pending in the United States Bankruptcy Court for the Northern District

of Alabama. (Id. at 2). The agreement was memorialized in an engagement letter. (Doc. # 11, Exh.

B at 46–49). In the engagement letter, the parties agreed that Plaintiff would be paid an agreed-

upon hourly rate and would be reimbursed for litigation expenses. (Doc. # 1 at 2). Additionally,

the engagement letter specified that Defendants would pay interest on invoices if they were not

paid in full within thirty days. (Id; Doc. # 11, Exh. B at 48).

           After the engagement letter was executed, the representation of Defendants was

subsequently enlarged to include handling matters for numerous entities owned in whole or in part

by Thomas Clarke and/or Ana Clarke, all related to the pending Mission Coal bankruptcy case.

(Doc. # 1 at 2). Plaintiff performed the agreed upon legal services on behalf of Defendants. (Id.).

           Plaintiff filed its Complaint on August 15, 2019. (Doc. # 1). On October 3, 2019, the

Summons and Complaint were served on Defendants. As reflected in the proof of service

submitted on October 9, 2019. (Docs. # 4, 5). Both Defendants failed to submit an Answer by

October 27, 2019. Not only have Defendants failed to answer, they have not sought additional time

to respond or made an appearance in the case. Plaintiff moved for Entry of Default against both

Defendants on October 29, 2019. (Docs. # 6, 7). The Clerk of Court entered default against

Defendants on October 31, 2019. (Doc. # 10). Subsequently, Plaintiff filed a Motion for Default

Judgment and is seeking $105,627.36 in damages (Doc. # 11 at 4). According to Plaintiff,

Defendants owe $50,631.80 in fees, $51,971.88 in litigation expenses,1 and $3,023.68 for interest

through July 2019.2


1
    A copy of the Statement of Account and Invoices is attached to Plaintiff’s Motion for Default. (Doc. # 11, Exh. A).
2
 The process for the calculation of interest on outstanding expenses owed is described in the Engagement Letter.
(Doc. # 11, Exh. B).

                                                            2
    II.   Analysis

       Rule 55(b) states in relevant part:

          (b) Entering a Default Judgment.

          (1) By the Clerk. If the plaintiff's claim is for a sum certain or a sum that can be
           made certain by computation, the clerk--on the plaintiff's request, with an affidavit
           showing the amount due--must enter judgment for that amount and costs against a
           defendant who has been defaulted for not appearing and who is neither a minor nor
           an incompetent person.


          (2) By the Court. In all other cases, the party must apply to the court for a default
           judgment. A default judgment may be entered against a minor or incompetent
           person only if represented by a general guardian, conservator, or other like fiduciary
           who has appeared. If the party against whom a default judgment is sought has
           appeared personally or by a representative, that party or its representative must be
           served with written notice of the application at least 7 days before the hearing. The
           court may conduct hearings or make referrals--preserving any federal statutory
           right to a jury trial--when, to enter or effectuate judgment, it needs to:

          (A) conduct an accounting;

          (B) determine the amount of damages;

          (C) establish the truth of any allegation by evidence; or

          (D) investigate any other matter.

FED. R. CIV. P. 55(b)(1)–(2). If the defendant is not an infant or an incompetent person, the court

may enter a default judgment against the defendant because of the defendant’s failure to appear or

defend. Id. at Rule 55(b)(2). “A default judgment must not differ in kind from, or exceed in amount,

what is demanded in the pleadings.” Id. at Rule 54(c). Although this court permits the Clerk of

Court to enter default when appropriate pursuant to Rule 55(a),3 it is the practice of judges of this

court to reserve all decisions about the entry of a Rule 55(b) default judgment for the discretion of




3
 Rule 55(a) provides: “When a party against whom a judgment for affirmative relief is sought has failed to plead or
otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must enter the party's default.” FED. R.
CIV. P. 55(a).

                                                           3
the particular judge to which the case is assigned, even when Rule 55(b)(1) permits the court to

enter a default judgment because plaintiff’s claim against the defendant is for a sum certain or for

a sum which can by computation be made certain. Thus, Plaintiff’s Motion for Default Judgment

(Doc. # 11) in this case is properly before the undersigned.

        The court finds the requirements of Rule 55(b)(2) are satisfied in this case. Defendants

were served with the Summons and Complaint on October 3, 2019. (Docs. # 4, 5). Defendants

failed to timely plead, answer, or otherwise defend as required. (Id.). Default was entered by the

Clerk of Court on October 31, 2019. (Doc. # 10).

        The case law is clear that a judgment by default may only be entered without a hearing if

“the amount claimed is a liquidated sum or one capable of mathematical calculation.” United States

Artist Corp. v. Freeman, 605 F.2d 854 (5th Cir. 1979) (citations omitted). Damages may be

awarded if the record adequately reflects the basis for such an award through a hearing or

demonstration by detailed affidavits establishing the facts.” Adolph Coors Co. v. Movement

Against Racism & the Klan, 777 F.2d 1538, 1544 (11th Cir. 1985) (citations omitted.) Along with

its current Motion, Plaintiff has provided the court with an affidavit and supporting documentation

that establish the necessary facts regarding the amount due and owing under the Engagement

Letter. (See Docs. # 1, 6, 7, 11).

        However, as Plaintiff seeks an award of attorney’s fees and costs, the court must determine

whether the requested fees and costs are reasonable. Alabama law allows a party to recover

attorney’s fees as damages if such fees are provided for by statute, contract, or special equity.

Jones v. Regions Bank, 25 So. 3d 427, 441 (Ala. 2009). Alabama courts apply twelve criteria when

analyzing the reasonableness of an attorney’s fee:

        (1) the nature and value of the subject matter of the employment; (2) the learning,
        skill, and labor requisite to its proper discharge; (3) the time consumed; (4) the

                                                 4
        professional experience and reputation of the attorney; (5) the weight of his
        responsibilities; (6) the measure of success achieved; (7) the reasonable expenses
        incurred; (8) whether a fee is fixed or contingent; (9) the nature and length of a
        professional relationship; (10) the fee customarily charged in the locality for similar
        legal services; (11) the likelihood that a particular employment may preclude other
        employment; and (12) the time limitations imposed by the client or by the
        circumstances.

Van Schaack v. AmSouth Bank, N.A., 530 So. 2d 740, 749 (Ala. 1988).

        To confirm the reasonableness of its request for attorney’s fees and costs in this case,

Plaintiff has provided the court with an affidavit and supporting documentation indicating the

hours billed by Plaintiff. (Doc. # 11 at 3–4; Exh. A, B). Exhibit A includes a summary of the hours

billed by Plaintiff and invoices representing litigation expenses. (Doc. # 11, Exh. A at 7–45). A

copy of the Engagement Letter is included as Exhibit B. (Doc. # 11, Exh. B at 46–49).

        After reviewing Plaintiff’s Motion, affidavit, and exhibits, the court set a hearing to discuss

two items: (1) the Xact Data litigation expenses; and (2) the Plaintiff’s billing statement. Notice

was given to all parties; however, only Plaintiff attended the hearing. 4 First, the court asked

Plaintiff to clarify the relationship between Plaintiff, Defendant, and Xact Data. According to

Plaintiff, Xact Data is a third-party document storage and review system that Defendants requested

Plaintiff to use for discovery in the Mission coal bankruptcy proceedings. Further, Plaintiff

represented that it paid $51,971.88 to the vendor for the use of Xact Data services, and did so on

behalf of Defendants to pay for litigation support services in the bankruptcy action. Although this

amount was paid by Plaintiff, the firm has not been reimbursed.

        Second, the court asked Plaintiff about the following entries on the billing statement:

                 •   February 1, 2019: 28.60 hours
                 •   February 22, 2019: 33.70 hours
                 •   March 1, 2019: 45.30

4
  As Defendants have not made an appearance personally or through a representative, seven-day notice was not
required. FED. R. CIV. P. 55(b). However, the court did post a notification of the hearing on the CM/ECF system on
November 14, 2019. (Doc. # 14).

                                                        5
                   •   March 8, 2019: 51.60 hours
                   •   March 18, 2019: 45.70 hours
                   •   March 22, 2019: 46.80
                   •   April 1, 2019: 44.90 hours
                   •   April 5, 2019: 43.30 hours
                   •   April 10, 2019 29.20 hours

(Doc. # 11; Exh. A). On the billing statement, each of the above entries is coded under the initials

“PPH” and each daily entry exceeds twenty-four (24) hours. (Id.). Plaintiff represented the initials

“PPH” are the initials of his office manager, and each of the entries at issue represent a weekly

culmination of hours for two document review employees. Plaintiff stated that because the

document review employees were only law school grads, and not members of the Alabama bar,

the law firm’s internal software did not allow them to input their own time. Therefore, Plaintiff’s

office manager collected their time on a weekly basis and put it into the system using her own

initials.

            To support this representation, Plaintiff submitted an additional billing statement that

reflects the hours billed by the document review employees. (Doc. # 15). Regarding fee

reasonableness, the court questioned Plaintiff on the fees charged for the work of the document

review employees. Plaintiff stated they charged $30.00 per hour, per employee. At the conclusion

of the hearing, Plaintiff, as an officer of the court, again represented that the hours billed under the

initials “PPH” reflect the culmination of hours in a billing period (a full week) for two document

review employees and are not inflated billings.

            After considering Plaintiff’s efforts in the Mission Coal bankruptcy, as well as the money

expended by Plaintiff on Xact Data (at Defendants’ direction), the court finds that the litigation

expenses requested by Plaintiff are reasonable. Further, because of the expertise required in this

case, the rates customarily charged, and time spent on this case, the court finds that the attorney’s

fees and costs requested by Plaintiff are reasonable.

                                                     6
        Therefore, Plaintiff is entitled to an award of $50,631.80 in attorneys fees, $51,971.88 for

litigation expenses, and $3,023.68 in unpaid interest, for a total amount due of $105,627.36. (Doc.

# 1 at 2).

III.    Conclusion

        For the reasons above, Plaintiff’s Motion for Default Judgment (Doc. # 11) is due to be

granted. The court will award Plaintiff $105, 627.36, along with post-judgment interest. An Order

consistent with this Memorandum Opinion will be entered.

        DONE and ORDERED this November 21, 2019.



                                              _________________________________
                                              R. DAVID PROCTOR
                                              UNITED STATES DISTRICT JUDGE




                                                 7
